Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENTS

Claims 21-40 are allowed.
The arguments and amendments filed 02/25/2021 are sufficient to overcome the outstanding rejection.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: The prior art record and references as cited fail to teach: 
A method of detecting a concretion object or a calcification object within a living body, comprising:
inducing an excited state of the object by transmitting one or more first ultrasound pulses into a medium that surrounds the object, wherein the excited state is characterized by varying a size or a shape of a bubble attached to the object, wherein the object in a non-excited state has a first ultrasound reflection characteristics and the object in the excited state has a second ultrasound reflection characteristics, and wherein the first ultrasound reflection characteristics is different from the second ultrasound reflection characteristics;
transmitting one or more second ultrasound pulses into the medium towards the object in the excited state, wherein the second ultrasound pulses have a lower amplitude than the first ultrasound pulses;
detecting one or more second ultrasound reflections of the one or more second ultrasound pulses off of the object in the excited state; and
determining that the object is present in the medium based on detecting the one or more second ultrasound reflections off of the object in the excited state.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-77822.  The examiner can normally be reached on Monday-Friday 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793